
	

113 HR 5110 IH: Securing Access Via Excellence for Medicare Home Health Act of 2014
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5110
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Mr. Walden (for himself, Mr. Price of Georgia, Mrs. Ellmers, Mr. McKinley, Mr. Latham, Mr. Duffy, Mrs. McMorris Rodgers, Mr. Graves of Missouri, Mr. Boustany, Mr. Paulsen, Mr. Thompson of Pennsylvania, Mr. Young of Alaska, and Mr. Gardner) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal rebasing of payments for home health
			 services, as required under the Patient Protection and Affordable Care
			 Act, and to replace such rebasing with a Medicare home health value-based
			 purchasing program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Securing Access Via Excellence for Medicare Home Health Act of 2014 or the SAVE Medicare Home Health Act of 2014.
		2.Repeal of Medicare home health rebasing reduction provided under PPACA and detailed analysis of
			 such reduction
			(a)Repeal of rebasing reduction and codification of CY 2014 payment adjustment
				(1)RepealSection 1895(b)(3)(A) of the Social Security Act (42 U.S.C. 1395fff(b)(3)(A)) is amended by
			 striking clause (iii).
				(2)CodificationSuch section, as amended by paragraph (1), is further amended by adding at the end the following
			 new clause:
					
						(iii)Codification of CY 2014 payment adjustmentThe amount (or amounts) that would otherwise be applicable under clause (i)(III) for 2015 and
			 subsequent years shall be determined taking into account the 3.5
			 percentage point reduction effective for 2014 pursuant to the rule for
			 home health prospective payment system rate update for calendar year 2014
			 (promulgated on December 2, 2013, 78 Federal Register 72256)..
				(b)Detailed analysis of rebasing reduction
				(1)In generalThe Secretary of Health and Human Services shall conduct a detailed analysis of the rebasing
			 reduction in Medicare payments for home health services promulgated under
			 the rule for home health prospective payment system rate update for
			 calendar year 2014 (promulgated on December 2, 2013, 78 Federal Register
			 72256), pursuant to the Regulatory Flexibility Act, Executive Order 13563,
			 section 3131(a) of the Patient Protection and Affordable Care Act, and
			 other specified factors. Such analysis shall include an assessment of at
			 least the following factors:
					(A)The age, poverty level, gender, rural residence, ethnic or racial minority, and infirmity of
			 Medicare beneficiaries receiving home health services in comparison to
			 other Medicare beneficiaries.
					(B)The number, gender, and geographic distribution of professional Medicare home health caregivers.
					(C)The number and location of home health agencies that have closed, consolidated, or been acquired
			 since the rebasing reduction was implemented.
					(D)The number and location of professional home health caregiver jobs that have been lost since the
			 rebasing reduction was implemented.
					(2)ReportNot later than February 1, 2015, the Secretary shall submit to Congress a report that contains
			 findings regarding the analysis conducted under paragraph (1), including
			 the Secretary’s assessment of the factors specified in such paragraph.
				3.Establishment of home health value-based purchasing (VBP) program
			(a)Readmission measuresSection 1895 of the Social Security Act (42 U.S.C. 1395fff) is amended by adding at the end the
			 following new subsection:
				
					(f)Post-Hospital home health services readmission measure
						(1)Readmission measureNot later than January 1, 2016, the Secretary shall specify a home health all-cause all-condition
			 hospital unplanned readmission measure (or any successor to such a
			 measure) for readmissions (for any cause) to a hospital for an individual
			 who is entitled to benefits under part A (or enrolled under part B) and
			 who is receiving post-hospital home health services.
						(2)Resource use measureNot later than January 1, 2017, the Secretary shall specify a measure that is the measure specified
			 under paragraph (1), risk-adjusted for potentially preventable
			 readmissions to a hospital for an individual described in such paragraph.
						(3)DevelopmentThe measures specified under paragraphs (1) and (2) shall be developed through a formal process
			 that is based on input from a group of multiple stakeholders consisting of
			 at least senior advocates, Medicare beneficiaries, caregivers, and home
			 health physicians, nurses, therapists, and operators of home health
			 agencies.
						(4)Quarterly feedback reports to home health agenciesBeginning January 1, 2017, and every quarter thereafter, the Secretary shall provide confidential
			 feedback to home health agencies on their performance with respect to such
			 measures.
						(5)Public reporting on performance
							(A)In generalSubject to subparagraphs (B) and (C), the Secretary shall establish procedures for making public on
			 the Medicare Home Health Compare website (or successor to such website)
			 the performance of home health agencies with respect to a measure
			 specified under paragraph (1) and a measure specified under paragraph (2).
							(B)Opportunity to reviewThe procedures under subparagraph (A) shall ensure that a home health agency has the opportunity to
			 review and submit corrections to the information that is to be made public
			 with respect to such agency before such information is made public.
							(C)TimingSuch procedures shall provide that the information described in subparagraph (A) is first made
			 publicly available beginning no later than January 1, 2018.
							.
			(b)Value-Based purchasing program for home health agenciesSection 1895 of the Social Security Act (42 U.S.C. 1395fff), as amended by subsection (a), is
			 further amended by adding at the end the following new subsection:
				
					(g)Application of value-Based purchasing program
						(1)Establishment
							(A)In generalSubject to the succeeding provisions of this subsection, the Secretary shall establish a home
			 health agency value-based purchasing program (in this subsection referred
			 to as the HHA VBP Program) under which value-based incentive payments are made in a year to home health agencies.
							(B)Program to begin in 2019The HHA VBP Program shall apply to payments for episodes of home health services beginning on or
			 after January 1, 2019.
							(2)Application of measures—
							(A)In generalSubject to subparagraph (B), the Secretary shall apply the measure specified under subsection
			 (f)(2) for purposes of the HHA VBP Program.
							(B)ReplacementIf the Secretary determines that the application of such measure is not practicable and should be
			 delayed and the Secretary notifies the Committee on Finance of the Senate
			 and the Committees on Ways and Means and Energy and Commerce of the House
			 of Representatives of the reasons for such delay in advance of
			 implementing such delay, the Secretary may delay the application of such
			 measure for a period of up to 1 year. For the period of any such delay,
			 the measure specified under subsection (f)(1) shall apply for purposes of
			 the HHA VBP Program instead of the measure specified under subsection
			 (f)(2).
							(3)Performance standards
							(A)EstablishmentThe Secretary shall establish performance standards with respect to the measure applied under
			 paragraph (2) for a performance period for a year.
							(B)Higher of achievement and improvementThe performance standards established under subparagraph (A) shall include levels of achievement
			 and improvement. In calculating the HHA performance score under paragraph
			 (4), the Secretary shall use the higher of either improvement or
			 achievement.
							(C)TimingThe Secretary shall establish and announce the performance standards established under subparagraph
			 (A) not later than 60 days before the beginning of the performance period
			 for the year involved.
							(4)HHA performance score
							(A)In generalThe Secretary shall develop by regulation a methodology for assessing the total performance of each
			 home health agency based on performance standards established under
			 paragraph (3) with respect to the measure applied under paragraph (2).
			 Using such methodology, the Secretary shall provide for an assessment (in
			 this subsection referred to as the HHA performance score) for each home health agency for each such performance period.
							(B)Ranking of hha performance scoresThe Secretary shall, for the performance period for each year, rank the HHA performance scores
			 determined under subparagraph (A) from low to high.
							(5)Budget neutral withholdingThe Secretary shall withhold from the payment rates made for each year (during the period beginning
			 with 2019 and ending with 2024) for home health services under this
			 section such withholding percentage as is necessary so that the enactment
			 of the Securing Access Via Excellence for Medicare Home Health Act of 2014 is estimated not to result in any net change in payments made for such services under this title.
						(6)Value-based incentive payment percentageThe Secretary shall provide for a distribution of a portion of the amounts withheld under paragraph
			 (5) for performance payments to home health agencies in a manner so as to
			 ensure that—
							(A)the distribution (expressed as a percentage of such withheld amounts) is based on each agency’s HHA
			 performance ranking under paragraph (4)(B) for the performance period for
			 the year involved;
							(B)the application of all such percentages in such year results in an appropriate distribution of
			 value-based incentive payments under this subsection such that—
								(i)home health agencies with the highest rankings under paragraph (4)(B) receive the highest
			 value-based incentive payment amounts under this subsection;
								(ii)home health agencies with the lowest rankings under paragraph (4)(B) receive the lowest value-based
			 incentive payment amounts under this subsection; and
								(iii)in the case of home health agencies in the lowest 40 percent of the ranking under paragraph (4)(B),
			 the payment rate under this subsection for services furnished by such
			 facility during such year shall be less than the payment rate for such
			 services for such year that would otherwise apply without application of
			 this subsection; and
								(C)the total amount of value-based incentive payments under this subsection for all home health
			 agencies in such year shall be greater than or equal to 50 percent, but
			 not greater than 70 percent, of the total amount of the payments withheld
			 for such year under paragraph (5), as estimated by the Secretary.
							(7)Announcement of result of adjustmentsUnder the HHA VBP program, the Secretary shall, not later than 60 days before a year involved,
			 inform each home health agency of the adjustments to payments to the
			 agency for services furnished by the agency during the year under this
			 subsection.
						(8)No effect in subsequent yearThe value-based payment adjustments under this subsection shall only apply with respect to the year
			 involved, and the Secretary shall not take into account such adjustment in
			 making payments to a home health agency under this section in a subsequent
			 year.
						(9)Funding for program managementThe Secretary shall provide for the one-time transfer from the Federal Supplementary Medical
			 Insurance Trust Fund established under section 1841 to the Centers for
			 Medicare & Medicaid Services Program Management Account of—
							(A)$2,000,000 for purposes of subsection (f); and
							(B)$10,000,000 for purposes of implementing this subsection.Such funds shall remain available until expended..
			(c)MedPAC StudyNot later than June 30, 2021, the Medicare Payment Advisory Commission shall submit to Congress a
			 report that reviews the progress of the home health value-based purchasing
			 program established under section 1895(g) of the Social Security Act, as
			 added by subsection (b), and makes recommendations, as appropriate, on any
			 improvements that should be made to such program. For purposes of the
			 previous sentence, the Medicare Payment Advisory Commission shall consider
			 any unintended consequences with respect to such home health agency
			 value-based purchasing program and any potential adjustments to the
			 readmission measure specified under section 1895(f) of such Act, as added
			 by subsection (a), for purposes of determining the effect of the
			 socio-economic status of a beneficiary under the Medicare program under
			 title XVIII of the Social Security Act on the performance score of a home
			 health agency provided under section 1895(g)(4) of such Act, as added by
			 subsection (b).
			
